 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM J. GRADFORD,                         1:17-cv-00201-DAD-GSA-PC
12                          Plaintiff,            ORDER DENYING PLAINTIFF’S
                                                  MOTION TO SUBMIT SETTLEMENT
13              v.                                DOCUMENTS TO COURT
                                                  (ECF No. 53.)
14   MCDOUGALL, et al.,
15                          Defendants.
16

17

18          William J. Gradford (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. This action now proceeds with
20   Plaintiff’s initial complaint, filed on February 13, 2017, against defendants Tiexiera and
21   McCarthy (“Defendants”) for retaliation in violation of the First Amendment. (ECF No. 1.)
22          On September 26, 2018, Plaintiff filed a request to submit settlement documents to the
23   court and to Defendants. (ECF No. 53.) Because of Plaintiff’s apparent willingness to settle
24   this case, the court issued an order on October 15, 2018, requiring the parties to notify the court
25   whether a settlement conference would be beneficial. (ECF No. 54.) On October 17, 2018,
26   Defendants responded to the court’s order stating that they do not believe a settlement
27   conference would be beneficial and would prefer that a settlement conference not be scheduled.
28   (ECF No. 55.)

                                                     1
 1          The court will not schedule a settlement conference unless all parties are willing to
 2   attend and participate in the settlement conference in good faith. Given that Defendants do not
 3   believe that a settlement conference would be beneficial at this juncture, the court shall not
 4   schedule a settlement conference at this time.         Therefore, Plaintiff’s request to submit
 5   settlement documents to the court shall be denied. However, Plaintiff is not precluded from
 6   working directly with Defendants to negotiate settlement of this case.
 7          Accordingly, based on the foregoing, IT IS HEREBY ORDERED that:
 8          1.      Plaintiff’s request to submit settlement documents to the court, filed on
 9                  September 26, 2018, is DENIED, without prejudice to renewal of the request at
10                  a later stage of the proceedings; and
11          2.      The parties are not precluded from working directly together, without the court’s
12                  assistance, to negotiate settlement of this case.
13
     IT IS SO ORDERED.
14

15      Dated:     October 18, 2018                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
